DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ergen (U.S. 2021/0409976) and further in view of Archer et al (U.S. 2015/0082345).

1. 	As per claims 1,7,10 Ergen disclosed a quality of experience (QoE) optimization system, comprising: an electronic device including at least one QoE optimization model and configured for 5collecting key performance indicators (KPIs) and system control parameters from at least one of a core network, a base station and a user equipment (UE), inputting the KPIs and the system control parameters into the QoE optimization model, and optimizing the system control parameters based on the KPIs and a user QoE fed back by the UE using the QoE optimization model for outputting optimized system control parameters (Paragraph. 0092); and 10a strategy emulator, a base station emulator and a UE emulator each respectively connected or in communication with the electronic device, the strategy emulator configured for controlling at least one of the base station emulator and the UE emulator to emulate the QoE optimization model used for outputting the optimized system control parameters in the electronic device using the at least one of the base station emulator and the UE emulator (Paragraph. 0093).

However Ergen did not disclose in detail and making non-real- 15time optimization adjustments to the QoE optimization model used for outputting the optimized system control parameters based on a result of the emulation of the QoE optimization model performed by the at least one of the base station emulator and the UE emulator.  

In the same field of endeavor Archer disclosed at 420, an updated control point may be selected from the plurality of control points using a process similar to 320 of process flow 300. The updated control point is selected so that the predicted QoE associated with the updated control point substantially corresponds to the target QoE. The updated control point may be selected based on the evaluation carried out by evaluator 170. The optimization function model to calculate penalties may be used by the evaluator 170 to select the updated control point (Paragraph. 0149).

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated at 420, an updated control point may be selected from the plurality of control points using a process similar to 320 of process flow 300. The updated control point is selected so that the predicted QoE associated with the updated control point substantially corresponds to the target QoE. The updated control point may be selected based on the evaluation carried out by evaluator 170.
The optimization function model to calculate penalties may be used by the evaluator 170 to select the updated control point as taught by Ergen in the method and system of Archer to reduce latency and optimize the results.

2. 	As per claims 2,8 Ergen-Archer disclosed wherein the KPIs include channel quality indicator 20(CQI), reference signal received power (RSRP), throughput, average load, number of active users, or session type, wherein the system control parameters include base station transmission power, antenna inclination, or resource distribution method, and wherein the electronic device adjusts the system control parameters via a trial-and-error method or expert knowledge (Ergen, Paragraph. 0039).  

253. 	As per claim 3 Ergen-Archer disclosed wherein the QoE optimization model includes an artificial intelligence (AI) QoE estimation model, the electronic device includes a model update 17210781US algorithm, the electronic device calculates a loss function of the Al QoE estimation model, and updates or adjusts parameters of the Al QoE estimation model using the model update algorithm (Ergen, Paragraph. 0077).  

4. 	As per claim 4 Ergen-Archer disclosed wherein the QoE optimization model includes an 5artificial intelligence (Al) QoE estimation model and a system control parameter model, the electronic device takes both a user QoE outputted by the Al QoE estimation model and the KPIs and the system control parameters corresponding to the user QoE as a feature vector to be used as inputs for the system control parameter model, and compares an output of the system control parameter model with optimum system control parameters in corresponding historical data to 10obtain the optimized system control parameters (Ergen, Paragraph. 0039).  

5. 	As per claims 5,9 Ergen-Archer disclosed wherein the electronic device includes a field update module and a selection module, the field update module is configured for importing a plurality of QoE optimization models pre-trained on historical data in a core network server 15into the base station, and the selection module selects one of the plurality of QoE optimization models based on types of a real-time user service (Ergen, Paragraph. 0028).  

6. 	As per claim 6 Ergen-Archer disclosed wherein the electronic device is further configured for defining an optimization target to be used to calculate averages and standard deviations of 20the system control parameters for the optimization target in each time segment, collecting changes in the optimization target in each of the time segments, determining whether a value of a current network status is lower than an average of a historical network status using a model update algorithm of the electronic device, and updating the optimization target if the value of the current network status is not lower than the average of the historical network status (Ergen, Paragraph. 0039).


Conclusion

7.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

8.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Kamal Divecha can be reached 571-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443